Root, J.
This is an original application for a writ to review the proceedings of the superior court for Clarke county which resulted in an order condemning a portion of relator’s property for county road purposes.
Relator relies upon three propositions of law, viz: (1) That the county commissioners had no jurisdiction to order the road established or to direct the prosecuting attorney to institute proceedings for condemnation; (2) that the location of the rpad along the route specified is not required because the property owners offered to dedicate an equally suitable route; and (3) that the county commissioners, in locating the road in such manner, acted in collusion with the Portland & Seattle Railway Company. It is argued by relator that the report of the deputy county surveyor is not sufficient to justify action by the county commissioners, for two reasons: (1) it was not made by the county engineer; (2) it does not give a description of each tract of land over which the road passes, with the name and place of residence or address of the owners.
Under the first point relator maintains that the county engineer was not authorized to employ a deputy, and second that, if so authorized, such deputy nevertheless had no power to act in the matter of viewing out a proposed road. Bal. Code, § 1564 (P. C. § 4006), provides that, in all cases where the duties of any office are greater than can be performed by the person elected to such office, he may employ, with the consent of the county commissioners, necessary help. Bal. Code, § 1695 (P. C. § 8631), provides that the county com*394missioners may allow such deputy or deputies to county officers as in their judgment the business requires. Section 6 of the act of 1907 evidently contemplates the appointment of a deputy county surveyor or engineer, where it reads, “the county engineer or his deputy.” It is urged that this deputy signed his own name instead of that of the county engineer or surveyor. We think the manner of his signing the report was immaterial, and that as a deputy he had in this instance the same power as his chief, and that his report must be accepted as if made by the county engineer. State, v. Rosener, 8 Wash. 42, 35 Pac. 357.
It is urged that the appointment of this deputy was not authorized or ratified by the county commissioners. Perhaps it may not have been authorized or approved expressly; but it appears that this report was received, accepted, and acted upon by the board of county commissioners, and we think for the purposes of this transaction that this in itself amounted to a ratification of the appointment of such deputy. Moreover, we do not think that this deputy’s title to the office he was exercising can be questioned in the collateral manner herein attempted. State v. Fountain, 14 Wash. 236, 44 Pac. 270; Northwestern Lumber Co. v. Chehalis County, 25 Wash. 95, 64 Pac. 909, 87 Am. St. 747, 54 L. R. A. 212; Dane v. State, 36 Tex. Cr. 84, 35 S. W. 661; Wheeler & Wilson Mfg. Co. v. Sterrett, 94 Iowa 158, 62 N. W. 675.
The alleged collusion between the county commissioners, which relator sought to prove, consisted, as shown by his petition, of the fact that the railway company, for purposes of its own, desired the county road to run where the commissioners decided to locate it, and that company and commissioners had agreed that the latter should so locate it. But it is not alleged, nor was any evidence tendered to show, that any improper influence or inducement was offered to, or brought to bear upon, said commissioners to occasion, or which did occasion, their action. We think the proffered evidence was properly excluded.
*395It is urged that there was no necessity for taking this particular land as other land equally good had been tendered for the purpose. We think the character and contents of the original petition to the county commissioners and the report of the deputy surveyor to them • were sufficient to give the board jurisdiction over the matter. The question of the propriety or necessity of taking this particular land was for the county commissioners, and their determination cannot be collaterally attacked. State ex rel. Schroeder v. Superior Court, 29 Wash. 1, 69 Pac. 366; State ex rel. Pagett v. Superior Court, 47 Wash. 11, 91 Pac. 241. No appeal or review by certiorari was taken from the action of the commissioners in ordering the road established, and as the jurisdictional facts appear, the court was not required to go into matters over which the commissioners exercised their jurisdiction.
Finding no error in the proceedings of the superior court, the writ is denied.
Hadley, C. J., Dunbar, Crow, Rudkin, and Mount, JJ., concur.